DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
2.	Applicant filed the amendment on 09/10/2021. Claims 1, 12-13, and 21-22 are amended. Claims 1, 3-13, and 15-22 are pending. Claims 1, 3-13, and 15-22 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.
Rejections under 35 U.S.C. § 112
3. 	Previous rejections under 35 U.S.C. § 112(a) are withdrawn.
Rejections under 35 U.S.C. § 103
4.	Applicant argues that presented references in the office action do not teach amended claims. Applicant arguments are no longer applicable because they are moot in light of the new ground of rejection.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New matter
8.	Claim 21 recites “determining that no transaction information associated with the return request identifier is stored in the memory”.
9.	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1 and  3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). 
14.	Claims 3-12 are rejected under the same rationale as claim 1 because claims 3-12 inherit the deficiencies of claim 1 due to their dependency. 
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 1, 3-8, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over GB2552329A to Hooley in view of US20180107978A1 to Drey. 
18.	As per claims 1 and 13:
Hooley discloses the following limitations:
a user interface configured to receive a scanned return request identifier from a user's scan of a physical version of the return request identifier, the return request identifier comprising a merchant identifier (page 4, lines 10-17)
wherein the processor is configured to:
receive the scanned return request identifier from the user interface (page 3, lines 24-25; page 4, lines 7-10)
identify, in the memory, a merchant associated with the merchant identifier received in the scanned return request identifier (page 3, lines 25-27; page 4, lines 8-10)
query a merchant system of the identified merchant using the merchant identifier (page 4, lines 8-10)
identify transaction information associated with the return request identifier based on the query (page 4, lines 7-12)
receive, from the merchant system, the transaction information associated with the return request identifier (page 4, lines 7-12)
provide, to the user interface, the transaction information, the transaction information including item information (page 4, lines 24-27)
generate a return code (page 4, lines 7-8)
provide the return code to the user interface (page 4, lines 8-10)
automatically cause creation of a label, the label comprising the return destination and the shipping information (page 4, lines 17-18)
Hooley does not explicitly disclose the following limitations:
a processor in communication with the user interface;
a memory in communication with the processor, the memory configured to store the merchant identifier;
generate return information based on the transaction information, the return information comprising a return destination and shipping information; 
associate the generated return information with the return code. 
However, Drey, as shown, discloses the following limitations:
a processor in communication with the user interface [0026]
a memory in communication with the processor, the memory configured to store the merchant identifier [0024]-[0026]
generate return information based on the transaction information, the return information comprising a return destination and shipping information [0033]
associate the generated return information with the return code [0029]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems and method for providing automatic return shipping where the system receives a purchase request, the purchase request including an identification of a product and a user identifier; generates a return label upon receiving the purchase request taught by Drey in a system comprising a scanning device and a physical scannable element where the scannable element is optically captured by the scanning device and associated with a two-dimensional code and the two-dimensional code is then decoded and translated into a vector to identify active data stored on a server and the vector is sent to the server via a suitable network and active data is pushed to the scanning device of Hooley with the motivation to enhance a method with new features like providing return packaging may comprise transmitting a request to a server storing the user account and updating the user account to include a return label as taught by Drey over that Hooley.
19.	As per claims 3 and 15:
Hooley discloses the following limitations:
receive the transaction information from the merchant system (page 4, lines 7-12)
provide the return request identifier to the merchant system (page 4, lines 14-15)
Hooley does not explicitly disclose the following limitations:
generate the return request identifier based on the transaction information; 
	store, in the memory, the transaction information, the return request identifier, and an association therebetween.
However, Drey, as shown, discloses the following limitations:
generate the return request identifier based on the transaction information [0033]
store, in the memory, the transaction information, the return request identifier, and an association therebetween [0032] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems and method for providing automatic return shipping where the system receives a purchase request, the purchase request including an identification of a product and a user identifier; generates a return label upon receiving the purchase request taught by Drey in a system comprising a scanning device and a physical scannable element where the scannable element is optically captured by the scanning device and associated with a two-dimensional code and the two-dimensional code is then decoded and translated into a vector to identify active data stored on a server and the vector is sent to the server via a suitable network and active data is pushed to the scanning device of Hooley with the motivation to enhance a method with new features like storing information regarding customers such as names, email addresses, membership levels, order histories, and return histories as taught by Drey over that Hooley.
20.	As per claims 4 and 16:
Hooley discloses the following limitations:
wherein the return request identifier comprises an alphanumeric code (abstract)
21.	As per claims 5 and 17:
Hooley discloses the following limitations:
wherein the return request identifier comprises a computer readable code and wherein the physical version of the return request identifier is a sales receipt (abstract)
22.	As per claims 6 and 18:
	Hooley discloses the following limitations:
wherein the computer readable code is a badge (abstract)
23.	As per claim 7:
Hooley discloses the following limitations:
wherein the badge comprises the transaction information and the item information encoded therein (abstract)
24.	As per claim 8:
Hooley discloses the following limitations:
wherein the badge encodes a pointer to the transaction information (abstract, page 4, lines 8-10).
25.	Claims 1, 3-8, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over GB2552329A to Hooley in view of US20180107978A1 to Drey and US20180349846A1 to Sever et al.
26.	As per claim 9 and 19:
Hooley discloses the following limitations:
provide the return code to the user interface (page 4, lines 8-10)
Hooley does not explicitly disclose the following limitations:
provide item information comprising a plurality of items to the user; 
receive a selection of one of the plurality of items.
However, Sever et al., as shown, discloses the following limitations:
provide item information comprising a plurality of items to the user [0042] 
receive a selection of one of the plurality of items [0067] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for generating, facilitating, and providing pre-authorized return of delivered items in a logistics network where a shipper may designate one or more items for delivery to a recipient using a logistics provider taught by Sever et al. in a system comprising a scanning device and a physical scannable element where the scannable element is optically captured by the scanning device and associated with a two-dimensional code and the two-dimensional code is then decoded and translated into a vector to identify active data stored on a server and the vector is sent to the server via a suitable network and active data is pushed to the scanning device of Hooley with the motivation to enhance a method with new features like  number of items being returned, and/or any other information about the items, in addition to comments and/or feedback from the recipient, and selecting a particular item to access delivery/return information for the item as taught by Sever et al. over that Hooley.
27.	As per claims 10 and 20:
Hooley does not explicitly disclose the following limitations:
wherein the processor is further configured to determine whether the return request identifier is valid for a return based on the transaction information.
However, Sever et al., as shown, discloses the following limitations:
wherein the processor is further configured to determine whether the return request identifier is valid for a return based on the transaction information [0079]-[0080] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for generating, facilitating, and providing pre-authorized return of delivered items in a logistics network where a shipper may designate one or more items for delivery to a recipient using a logistics provider taught by Sever et al. in a system comprising a scanning device and a physical scannable element where the scannable element is optically captured by the scanning device and associated with a two-dimensional code and the two-dimensional code is then decoded and translated into a vector to identify active data stored on a server and the vector is sent to the server via a suitable network and active data is pushed to the scanning device of Hooley with the motivation to enhance a method with new features like having items available from the shipper to be identifiable for the purposes of pre-authorized returns through the logistics provider and the information may be used to link the shipper's items to the shipper's unique identifier to establish them for pre-authorized returns as taught by Sever et al. over that Hooley.
28.	As per claims 12 and 22:
Hooley does not explicitly disclose the following limitations:
wherein the user interface is further configured to receive a scheduled pick-up time.
However, Sever et al., as shown, discloses the following limitations:
wherein the user interface is further configured to receive a scheduled pick-up time [0044], [0068]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have methods and systems for generating, facilitating, and providing pre-authorized return of delivered items in a logistics network where a shipper may designate one or more items for delivery to a recipient using a logistics provider taught by Sever et al. in a system comprising a scanning device and a physical scannable element where the scannable element is optically captured by the scanning device and associated with a two-dimensional code and the two-dimensional code is then decoded and translated into a vector to identify active data stored on a server and the vector is sent to the server via a suitable network and active data is pushed to the scanning device of Hooley with the motivation to enhance a method with new features like the item being returned can then be dropped off or picked up by the logistics provide as taught by Sever et al. over that Hooley.
Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692